Citation Nr: 1611625	
Decision Date: 03/22/16    Archive Date: 03/29/16

DOCKET NO.  11-23 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for a cervical spine disability.

4.  Entitlement to an initial disability rating greater than 10 percent for service-connected tension headaches with photophobia.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

The Veteran and his parents.
ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from February 2001 to December 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO), in Boise, Idaho.

In January 2014, the Veteran testified at a personal hearing over which the undersigned Veterans Law Judge presided while at the RO.  A transcript of that hearing has been associated with his claims file.

This matter was previously before the Board in August 2014 at which time the Board, in pertinent part, granted an initial 10 percent disability rating for the service-connected tension headaches with photophobia and denied service connection for right knee, low back, and cervical spine disabilities.  The Veteran appealed that determination to the United States Court of Appeals for Veterans Claims (Court), and in October 2015, the Veteran's representative and VA's General Counsel filed an Amended Joint Motion For Partial Remand.  The Court granted the motion and remanded the Veteran's claim. The case is now returned to the Board.

It is noted that in August 2014, the Board also remanded the issues of entitlement to service connection for right ear hearing loss, a left knee disability, and a bilateral shoulder disability, and an increased disability rating for the service-connected posttraumatic stress disorder (PTSD)/traumatic brain injury (TBI) for additional development.  The issues have not yet been re-certified to the Board following the previously requested development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted, the Court, in October 2015, adopted the parties' Amended Joint Motion for Partial Remand.  In the Joint Motion, the parties agreed that with regard to all issues on appeal, there are potentially outstanding VA outpatient treatment records that may be relevant.  In this regard, during the June 2013 Board hearing, the Veteran indicated that he had been receiving ongoing treatment for his headaches at the VA Medical Center (VAMC) and community based outpatient clinic (CBOC).  The Veteran also noted that he had been provided with knee braces by VA.  A review of the Veteran's claims files reveals that VA outpatient treatment records dated through March 2015 have been obtained.  In light of the October 2015 Joint Motion, the Board finds that on remand, efforts to obtain any updated VA outpatient treatment records of the Veteran must be undertaken.  VA has a duty to request all available and relevant records from federal agencies, including VA medical records.  See 38 C.F.R. § 3.159(c)(2), (c)(3); Bell v. Derwinski, 2 Vet. App. 611 (1992) (because VA is deemed to have constructive knowledge of all VA records and such records are considered evidence of record at the time a decision is made).

With specific regard to the issue of an increased disability rating for the service- connected tension headaches with photophobia, during the June 2013 Board hearing, the Veteran testified that he had been experiencing an increased frequency of headaches.   A review of the Veteran's claims file reveals that the most recent VA headaches examination was conducted in April 2009.  As it has been almost seven years since the most recent examination, and given the asserted increased frequency of headaches, the Board finds that Veteran must be afforded a  contemporaneous VA examination so as to assess the precise nature and extent of his disability.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (VA must provide a contemporaneous medical examination where the record does not adequately reveal the current state of the claimant's disability, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).

With specific regard to this issues of service connection for low back and cervical spine disabilities, the parties recognized that the April 2009 VA examination rendered no current disability for either asserted disorder.  However, the parties also noted that a May 2012 VA outpatient treatment record had found "slight anterior wedging to several mid and lower thoracic vertebral bodies . . . likely sequel of
prior trauma;" and a February 2013 VA outpatient treatment record had shown diagnostic findings of almost reversed spinal curvature and a diagnosis of thoracic outlet syndrome, with reported neck pain since a November 2004 IED blast and low back pain that had been getting worse preventing activities.  Additional evidence was said to have diagnosed "segmental dysfunction" of the cervical and  thoracolumbar spine.  In light of the foregoing, the Board finds that the Veteran should be afforded a contemporaneous VA examination to assess the current nature and etiology of his asserted cervical and lumbar spine disorders.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With specific regard to the issue of service connection for a right knee disability, the parties recognized that the April 2009 VA examination report had rendered no current disability.  However, the parties noted that an October 2011 Gulf War Registry Examination report had shown findings of tendonitis of the knees.  As such, the Board finds that the Veteran be afforded an additional VA examination so as to assess the current nature and etiology of his asserted right knee disability.   Id.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ shall ask the Veteran to identify all locations of VA treatment or evaluation for his asserted disabilities and contact each VA medical facility identified by the Veteran to obtain ongoing medical treatment records pertaining thereto.  All records obtained must be associated with the Veteran's claims file.

2.  The AOJ shall schedule the Veteran for an appropriate VA examination so as to determine the precise nature and severity of his service-connected tension headaches with photophobia.  The entire claims file and a copy of this remand must be made available to the examiner for review, and such review should be noted in the examination report.  All necessary tests and studies should be conducted.  The examiner is requested to respond to the following:

(a) Measure and record all subjective and objective symptomatology of the Veteran's headaches.  Describe the frequency, severity, and duration of any characteristically prostrating attacks attributable to the service-connected tension headaches with photophobia, to include whether the attacks are completely prostrating or prolonged.

(b) Offer an opinion as to the effect of the Veteran's headaches on his employability and activities of daily living, and specifically whether they are at least as likely as not productive of severe economic inadaptability. 

A complete explanation or rationale must be provided for any opinion offered.  All lay and medical evidence must be considered.  If an opinion cannot be offered without resorting to speculation, the examiner shall indicate such in the examination report and explain why a non-speculative opinion cannot be offered.

3.  The AOJ shall schedule the Veteran for a VA examination by an appropriate physician so as to determine the nature and etiology of his asserted cervical spine, low back, and right knee disabilities.  The claims file, to include a copy of this Remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report.  All tests and studies deemed necessary by the examiner must be conducted.  

The examiner should answer all of the following questions as definitively as possible:

(a)  Is it at least as likely as not that the Veteran has a current cervical spine, low back, and/or right knee disability?

(b)  If so, is it at least as likely as not that the Veteran's diagnosed cervical spine, low back, and/or right knee disability had its onset in service, had its onset in the year immediately following any period of service, or is otherwise the result of a disease or injury in service?

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

The absence of evidence of treatment for a particular cervical spine, low back, or right knee disability in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner is unable to provide an opinion without 
resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

4.  The AOJ then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

No action is required of the Veteran until notified by the RO; however, the veteran is advised that failure to report for any scheduled examination may result in denial of the claim.  38 C.F.R. § 3.655 (2015).  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  

This claim must be afforded expeditious treatment.  Claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

